Case 3:18-cv-01131-BJD-JBT Document 15 Filed 11/13/18 Page 1 of 1 PagelD 68

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION

KRISTEN MASOUDIPOYA,

Plaintiff,
v. Case No. 3:18-cv-1131-J-39JBT
PIVOTAL PAYMENTS, INC.,

Defendant.

/
ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Dismissal with Prejudice
(Doc. No. 14; Stipulation) filed on November 7, 2018. In the Stipulation, the parties
indicate their agreement to dismissal of this case with prejudice. See Stipulation at 1.

Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate all pending motions and close

the file.

“ta

DONE and ORDERED in Jacksonville, Florida | mal “irene 2018.

BRIAN J. DAVIS ¥
United States District Judge

Copies to:

Counsel of Record

ap
